Citation Nr: 0307545	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  00-16 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The veteran had active duty from May 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in which the 
RO granted service connection for PTSD and assigned a 
30 percent rating for the disorder.  The veteran perfected an 
appeal of the assigned rating.

In an October 2000 decision the RO increased the rating for 
PTSD from 30 to 50 percent.  The veteran contends that he is 
entitled to a rating in excess of 50 percent, in that his 
PTSD symptoms render him unemployable.  The Board finds, 
therefore, that the issue of an increased rating for PTSD 
remains in contention.

The veteran's appeal was previously before the Board in 
September 2001, at which time the Board remanded the case to 
the RO for additional development.  While the case was at the 
RO, in a December 2002 rating decision the RO denied 
entitlement to a total disability rating based on individual 
unemployability.  The veteran also perfected an appeal of 
that decision.

Following recertification of the veteran's appeal to the 
Board, he submitted a request to the RO for a personal 
hearing before an RO Decision Review Officer.  His appeal is, 
therefore, again being remanded to the RO.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a hearing for the 
veteran before a Decision Review Officer.

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


